Opinion by
Judge Williams, Jr.,
Before us is a pro se petition for review filed by Ronald M. Foster challenging an order of the Board of Probation and Parole extending the expiration date of the petitioner’s maximum term. The Board, as respondent, has filed preliminary objections to the facial sufficiency of the petition.
We conclude that the pro se petition is hardly legible, lacks specific pleading and makes conclusory allegations.
We must therefore sustain the Preliminary Objections, and grant leave to the Petitioner to file an amended petition. We also direct that counsel be appointed to assist petitioner in that regard.
Order
Now, March 17,1981, upon consideration of respondents’ preliminary objections, said preliminary objec-
*555tions are sustained; and the Petitioner is given leave to file an amended petition with assistance of Court appointed counsel.
1. The Office of the Public Defender of the County of Luzerne shall represent petitioner in the above captioned action.
2. Petitioner’s counsel shall enter an appearance for petitioner within thirty (30) days of the date hereof and may file an amended petition for review within said time.
3. The Chief Clerk shall mail copies of this Order to petitioner and to the Pennsylvania Board of Probation and Parole (Board) and shall mail a copy of this Order, a copy of the docket entries herein, and a copy of petitioner’s original petition for review to the Office of the Public Defender of the County of Luzerne.
4. Petitioner’s petition to proceed in forma pauperis is hereby granted.